Citation Nr: 0944351	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to the benefits 
sought on appeal.  The Veteran appealed that decision, and 
the case has been referred to the Board for appellate review.  

In July 2009 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record and has been reviewed.


FINDINGS OF FACT

1.  A January 1985 rating decision denied service connection 
for bilateral hearing loss.  The Veteran did not appeal the 
rating decision and it is now final. 

2.  The evidence associated with the claims file subsequent 
to the January 1985 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral hearing loss. 

3.  The competent and probative evidence of record is in 
equipoise as to whether the Veteran's tinnitus is related to 
his military service.  


CONCLUSIONS OF LAW

1.  The January 1985 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § § 3.104, 20.1103 (2009).

2.  The evidence received subsequent to the January 1985 
rating decision is not new and material, and the claim for 
service connection for right ear hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Resolving reasonable doubt in his favor, the Veteran has 
tinnitus which is related to his active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by 
way of a letter from the RO to the Veteran dated in February 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
Veteran of the reasons for the prior denial of the claim of 
service connection, and noting the evidence needed to 
substantiate the underlying claim of service connection.  The 
February 2007 letter from the RO to the Veteran satisfies 
this requirement.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
a discussion of the merits of the Veteran's appeal.

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for certain chronic 
diseases, such as high frequency sensorineural hearing loss, 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Hearing loss will be considered a disability for the purposes 
of service connection when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
is 40 decibels or greater; the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009)

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  
If the Veteran fails to demonstrate any one element, denial 
of service connection will result.

The Veteran's claim for service connection for bilateral 
hearing loss was previously considered and denied by the RO 
in a January 1985 rating decision.  The Veteran was notified 
of that decision and of his appellate rights, but did not 
appeal.  Therefore, that decision is now final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In January 2007 the Veteran filed to reopen his claim for 
service connection for bilateral hearing loss.  In that claim 
he also filed for service connection for tinnitus.  The RO 
issued a rating decision in April 2007, reopening the claim 
for bilateral hearing loss but denying it on a de novo basis 
due to the lack of a nexus opinion relating the condition to 
service.  The RO also denied entitlement to service 
connection for tinnitus on the same grounds.  The Veteran 
submitted a Notice of Disagreement (NOD) in October 2007.  A 
Statement of the Case (SOC) was issued in November 2007 and 
in September 2008 the Veteran filed a Substantive Appeal (VA 
9) on both issues.  Regardless of how the RO ruled on the 
question of reopening, the Board as the final fact finder 
within VA, must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The Veteran's May 1984 separation examination and November 
1984 VA examination both indicate that the Veteran's hearing 
was within normal limits.  

The evidence associated with the claims file subsequent to 
the January 1985 rating decision consists of statements from 
the Veteran, private treatment records, VA treatment records 
and a VA examination report.  This evidence does indicate 
current hearing loss, but does not identify compensable 
hearing loss dating back to the Veteran's service or within a 
year after service and does not contain a nexus opinion 
relating the Veteran's current hearing loss to his time in 
service.  In fact, the April 2009 VA examination report 
contains an opinion from the examining audiologist that it 
was less likely than not that the Veteran's hearing loss was 
caused by or a result of in-service noise exposure. 

This evidence does not demonstrate that hearing loss was 
manifested during service or within one year of separation 
from service and does not contain a medical opinion that any 
hearing loss is in any way related to service.  Thus, this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes 
that new and material evidence has not been submitted to 
reopen the previously denied claim.  

The Veteran has also asserted that service connection is 
warranted for tinnitus, which he attributes to his time in 
service.  As stated above, to prevail on a claim of service 
connection on the merits, there must be medical evidence of 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Coburn, supra.

The Veteran's service records indicate that he served in the 
Navy from 1980 to 1984 and that he worked as an aviation 
machinist.  The nature of his duties is such that he likely 
was exposed to acoustic trauma during his active service.

Although the Veteran did not indicate that he was suffering 
from tinnitus at the time of his separation examination or on 
his November 1984 VA examination, the Veteran has asserted 
that he has had symptoms of tinnitus since his time in 
service and he asserts that tinnitus has persisted since that 
time.  The first record of any complaint for tinnitus is a VA 
treatment record from August 2006.  In the report from the 
Veteran's April 2009 VA examination the Veteran indicated 
having worked at a nuclear plant for 7 years, and he admitted 
to a positive history of occupational noise exposure.  The 
examiner opined that the Veteran's tinnitus was less likely 
than not attributable to service.

The Board considers the April 2009 VA examination and opinion 
to be competent medical evidence.  However, after weighing 
the evidence of record and resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the evidence is at 
least in relative equipoise in approximate balance as to 
whether he has tinnitus that is related to his military 
service.  For the Veteran to be successful in his claim, he 
needs to show only that it is at least as likely as not that 
his current disability is related to service.  See 
38 U.S.C.A. § 5107(b).  The Board finds that standard has 
been met in this case.  

In this context, the Board notes that the Veteran is 
competent to report that he suffered from tinnitus during 
service and that he has had continuous symptoms of tinnitus 
since service.  See Charles v. Principi, 16 Vet. App. 374-75 
(2002).  As stated, the Board also finds highly probative 
that the Veteran was exposed to significant noise exposure 
during service.  The Board also finds that the testimony 
presented by the Veteran in his July 2009 hearing before the 
Undersigned is credible and highly probative.

In making this determination, the Board is not attempting to 
make an independent medical determination; rather, it is 
weighing the evidence of record and making a determination as 
to the probative value of such evidence.  See Evans v. West, 
12 Vet. App. 22, 30 (1998).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for bilateral hearing loss 
remains denied.  This portion of the appeal is denied.

Entitlement to service connection for tinnitus is granted.  
This portion of the appeal is allowed.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


